              Case 2:18-cv-00330-RSM Document 74 Filed 08/12/20 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      ROBERT JOSEPH LUMPKIN,                          CASE NO. C18-330RSM
 9

10                  Plaintiff,                        ORDER FOLLOWING REMAND TO
                                                      REMOVE LANGUAGE REGARDING
11           v.                                       STRIKE
12    DEPUTY SALT, et al.,
13
                    Defendants.
14

15          This matter comes before the Court on remand from the United States Court of Appeals
16   for the Ninth Circuit. Pursuant to the Order of that Court, as set forth in its Memorandum
17
     Decision dated June 10, 2020, Dkt. #72, IT IS HEREBY ORDERED that this Court’s assessment
18
     of a strike pursuant to 28 U.S.C. § 1915(g) shall be removed from the judgment. An amended
19
     judgment shall be entered accordingly.
20

21

22          Dated this 12th day of August, 2020.

23

24

25

26
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE



     ORDER FOLLOWING REMAND – 1
